TERRY, J.
— The defendant, who was sheriff of the county, having in his hands an attachment against the property of one Davis, levied on certain property which is claimed by plaintiff, who seeks in this action to obtain damages for the alleged illegal seizure of the same.
The issue which was submitted to the jury was as to the validity of a sale of the property made by Davis to plaintiff on the day of the levy. Upon this point the jury found for the defendant, and the evidence fully justifies the finding.
The record discloses no error of law which would warrant us in reversing the judgment. It is therefore affirmed with costs.
I concur: Murray, C. J.